Citation Nr: 1315381	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity, prior to October 30, 2007 (exclusive of the period from May 9, 2006 to July 1, 2006, when a temporary total rating was assigned). 

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee, prior to October 30, 2007. 

3.  Entitlement to a disability rating in excess of 60 percent for status post right total knee arthroplasty, from December 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. 



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO continued a previously assigned 20 percent rating for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee and granted service connection for right knee degenerative joint disease (DJD) and assigned a separate 10 percent rating for that disability, effective December 16, 2003. 

In a November 2007 rating decision, the RO granted service connection for status post right total knee arthroplasty (TKA), with a 100 percent temporary total rating from October 30, 2007, through November 30, 2007, a 100 percent schedular rating from December 1, 2007, through November 30, 2008.  A 30 percent rating was then assigned to be effective from December 1, 2008.  This issue was on appeal at the time the case was last before the Board in June 2012.

The Board remanded the case for additional development in June 2012.  While the case was in a remand status, the Appeals Management center (AMC) issued a rating decision that increased the Veteran's disability rating for status post right TKA to 60 percent in January 2013.  The 60 percent rating was made effective from December 1, 2008.  Thus, the issue on appeal has been re-characterized to reflect that change.

The Board also noted that the Veteran had either raised new issues for consideration during the course of his appeal or they were raised by the record.  In this regard, the remand of June 2012 referred several issues for the agency of original jurisdiction (AOJ) to consider.  One issue cited was whether new and material evidence was received to reopen a claim for service connection for hypertension as secondary to the Veteran's service-connected right knee disabilities.  

The issue of entitlement to service connection for hypertension was remanded by the Board in December 2007.  The AMC granted service connection for hypertension by way of a rating decision dated in March 2008.  A noncompensable rating was awarded with an effective date of December 16, 2003.  As the issue of hypertension is already service connected, the AOJ does not need to take any further action in regard to the previous referral of this issue.  

The June 2012 remand also referred issues of entitlement to an earlier effective date for the grant of service connection for a right knee scar, entitlement to service connection for depression, to include as secondary to service-connected knee disabilities, and whether new and material evidence was received to reopen the claim for service connection for a hip disability secondary to the Veteran's service-connected knee disabilities.

Upon a thorough review of the Veteran's extensive claims folder the Board finds that several additional issues have been raised by the Veteran and they are also referred to the AOJ for consideration.  The Veteran is service connected for DJD of the lumbar spine and DJD of the left knee.  He has submitted multiple records and statements from his chiropractor regarding treatment provided for his back complaints and has given testimony in regard to his back and left knee disabilities.  The Board finds that increased ratings issues for those disabilities have been raised.  The Veteran also testified in May 2012 that his altered gait has affected his neck as well as both hips.  His chiropractic records document multiple treatments for the cervical spine and hips.  Thus, these two issues, right hip and neck, are additional issues for referral to the AOJ for such further action as may be necessary.


FINDINGS OF FACT

1.  The Veteran's 20 percent disability rating assigned under Diagnostic Code 5257, for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, became effective June 28, 1986.

2.  For the period from December 16, 2003, to October 30, 2007 (not including the period May 9, 2006 to July 1, 2006), the Veteran's status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, with shortening of the right lower extremity was manifested by severe, recurrent instability requiring the use of a knee brace.  

3.  For the period from December 16, 2003, to October 30, 2007, the Veteran's DJD of the right knee was manifested by x-ray findings of arthritis and a painful motion that is not compensable as a limitation of flexion or extension.  His range of motion was manifested as full extension with flexion measured to 120 degrees during the period.  He did not have a decrease in range of motion with repetitive testing and no additional functional impairment.

4.  For the period from December 1, 2008, the Veteran's status post right total knee arthroplasty has been manifested by chronic residuals consisting of no more than  severe painful motion, limitation of motion, weakness and instability.  


CONCLUSIONS OF LAW

1.  The 20 percent rating assigned effective from June 28, 1986, for service-connected status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, is protected and may not be reduced.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. §§ 3.951(b) (2012), 4.71a, Diagnostic Code 5257 (2012); Murray v. Shinseki, 24 Vet. App. 420 (2011).

2.  The criteria for a rating of 30 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, with shortening of the right lower extremity, for the period from December 16, 2003, to October 30, 2007, and not including the period May 9, 2006 to July 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee, for the period from December 16, 2003, to October 30, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5259, 5260, 5261, 5262 (2012).

4.  The criteria for the assignment of an increased rating in excess of 60 percent, for the period from December 1, 2008, for residuals of the Veteran's right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.68, 4.71a, Diagnostic Codes 5055, 5162 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition to the above notice requirements, the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) addresses notice requirements in increased rating claims.  The U. S. Court of Appeals for Veterans Claims (Court) held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

In the present case, the Veteran's claim for an increased rating was received in December 2003.  The RO wrote to him in April 2004.  He was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was asked to submit medical evidence that he may have in his possession.  The Veteran was not advised of the evidence required to substantiate his claim for an increase in his disability rating.

The Veteran responded in May 2004 and identified sources of treatment for a number of issues that were raised with the claim of December 2003.  

The RO again wrote to the Veteran in June 2004.  In addition to the prior advisements, the letter informed the Veteran of how to substantiate his claim for an increased rating for his service-connected right knee disability.

The Veteran's claim was adjudicated in September 2004.  He was denied an increased rating at that time; however, he was granted a separate 10 percent rating for a scar of the right knee.  The Veteran submitted his notice of disagreement (NOD) with the denial of an increased rating in October 2004.  

The RO wrote to him again in May 2005.  He was advised that additional medical evidence was needed in support of his claim for an increased rating.

The Veteran was granted service connection for degenerative joint disease (DJD) of the right knee in July 2005.  He submitted his NOD with the 10 percent rating assigned in September 2005.

The Veteran testified at a Decision Review Officer (DRO) hearing in November 2005.  He presented additional testimony at a Travel Board hearing in August 2007.

The Board denied increased ratings for the Veteran's right knee disabilities in December 2007.  The Veteran appealed the decision to the Court.  A Joint Motion was granted by the Court and the case returned to the Board in May 2008.  
The Board remanded the case for additional development in June 2008.  The development included providing notice to the Veteran for his increased rating claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  On remand, the AMC wrote to the Veteran in November 2008.  He was advised of the evidence necessary to substantiate an increased rating claim.  He was provided notice of the rating criteria for knee disabilities involving ankylosis and genu recurvatum.  Finally, the Veteran was provided notice with how VA determines disability ratings and effective dates.  

The Veteran's claim was re-adjudicated on several occasions from 2008 to its return to the Board in 2013.  He was issued supplemental statements of the case (SSOCs) that addressed evidence added to the record and the bases for any decisions made.  The last SSOC was issued in January 2013.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increase in his disability ratings by his statements, testimony and submission of evidence he believed supported his claim.  He appealed the initial denial of increased ratings to the Court where he made arguments as to why he was entitled to increased ratings.  He continued to make those arguments after his case was returned by the Court and the case underwent additional development.  

To the extent that the November 2008 notice letter failed to address the other potentially applicable diagnostic codes, there is no prejudice to the Veteran.  He had been notified of the applicable rating criteria for his right knee disabilities.  Moreover, the decision by the Court in Vazquez-Flores III resolved that notice that the disability had increased was sufficient.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs that were already of record, extensive private treatment records submitted by him as well as obtained by VA and VA treatment records.  He was afforded VA examinations.  These examination reports contain sufficient evidence by which to evaluate the Veteran's right knee disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at two Board hearings and at a DRO hearing during the pendency of his appeal.  A prior Board decision was vacated by the Court and his case was remanded by the Board in 2008, 2010, and 2012 for additional development.  

Further, as noted, the Veteran was provided an opportunity to set forth his contentions at August 2007 and May 2012 hearings before two different Veterans Law Judges.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the Board hearings, the issues on appeal were identified at the beginning of the hearings.  Information was also solicited regarding the symptoms and severity of his service-connected right knee disabilities and whether there were any outstanding medical records available that would support his claim.  The Veteran and his spouse provided testimony on the Veteran's right knee disabilities.  The August 2007 Travel Board hearing noted that the Veteran needed to address his symptoms based on his claim from December 2003 to the present.  The Veteran expressed his feelings for how his knee disabilities should be rated and noted that he would be having a TKA in October 2007.  The May 2012 video conference hearing took testimony for the Veteran's symptoms that were present prior to and subsequent to his right TKA in October 2007.  The Board finds that the Veteran did have the issues explained to him at his hearings and the evidence needed to support his claim.  See Bryant, 23 Vet. App. at 497  

Finally, as noted in the Introduction, the Veteran's disability rating for residuals of the Veteran's right total knee arthroplasty was increased to 60 percent by way of a rating decision issued in January 2013.  The Veteran has noted that this issue was not included in the SSOC issued in January 2013.  However, the Board's consideration of this issue does not result in prejudicial error as the January 2013 rating decision considered the evidence developed since the remand of June 2012 and determined that a higher rating was warranted from the earliest possible date for a TKA residual rating.  In light of the information contained in the rating decision, which is akin to that which would have been included in the SSOC, no prejudice results to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  He still had an opportunity to respond to both the SSOC and the rating decision.  It is noted that he did address the SSOC in January 2013.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.

I.  Background

The Veteran served on active duty from March 1978 to June 1986.  He injured his right knee in service in September 1983.  He underwent repair of the medial collateral and anterior cruciate ligaments at that time.  He experienced continued problems with his right knee.  He again had surgery in November 1984 to repair his right medial collateral ligament (MCL) and a tear to his anterior medial meniscus.  The STRs show the Veteran to continue to have weakness and instability in his right knee.  He wore a knee brace and was given a profile that he was not to have to jump down from a height over two feet.  A periodic physical examination noted severe laxity on the medial side of the right knee in July 1985.  

The Veteran submitted a claim for service connection for his right knee disability in July 1986.  He was afforded a VA examination in December 1986.  The Veteran was noted to wear a knee brace on his right knee.  He wore the brace at all times.  The examiner noted laxity of the MCL and anterior cruciate ligament (ACL).  

The Veteran was granted service connection for status post surgery torn MCL and ACL with a partial tear of the medial meniscus in February 1987.  He was awarded a 20 percent disability rating.  The disability was rated under Diagnostic Code 5257 for moderate instability.  The grant of service connection and the effective date for the rating was established as June 28, 1986.

The Veteran submitted his current claim in December 2003.  He provided a statement wherein he detailed dates of treatment for his right knee in service.  He also related a number of post-service medical problems that he had received treatment for in the intervening years.  

The Veteran was afforded a VA examination in June 2004.  The Veteran reported having no pain with his leg elevated and at rest but experienced pain that was 5/10 -10/10 if active.  The pain occurred with or without his supportive knee brace.  He would experience buckling of his right knee and this was worse without the brace.  He said his pain was 3/10 before work but 7-8/10 after a full day of work.  The Veteran said he had weakness, fatigability, and lack of endurance after standing or walking for more than an hour.  

On physical examination, the Veteran had a mild limping gait favoring the right knee.  He was in no acute distress.  The right knee had a well-healed vertical scar adherent to underlying muscle, tender but without swelling or edema.  Peripheral pulses were equal.  Sensation was normal.  The range of motion of the right leg was 0 to 120 degrees, with pulling sensation from 110 to 120 degrees.  Stability tests showed normal medial and lateral meniscus, normal anterior and posterior cruciate ligaments.  The MCL examination was abnormal, with motion.  Deep knee bend repetition produced buckling of the right knee.  The examiner said that x-rays were unremarkable.  The diagnosis was service connected right knee condition with progressive deterioration in function impairing work performance.  Mild functional impairment was caused by painful motion and limited weight bearing.  

VA treatment records for the period from December 2000 to July 2004 were associated with the claims folder.  The Veteran was noted to have complaints of bilateral knee pain on a number of occasions.  He was also noted to have joint laxity despite two prior surgeries.  

The RO denied an increased rating for the Veteran's service-connected status post surgery for torn MCL and ACL with a partial tear of the medial meniscus in September 2004.  The Veteran submitted his NOD in October 2004.  

The Veteran was granted service connection for a separate disability of DJD of the right knee in July 2005.  He was awarded a 10 percent rating effective from December 16, 2003.  The disability was rated under Diagnostic Code 5003.  The Veteran was denied an increased rating for his right knee instability.  He submitted his NOD with the 10 percent rating for his DJD of the right knee in September 2005.

Additional VA treatment records show the Veteran as seen on a number of occasions with complaints of right knee pain and instability.  He also experienced occasional locking and intermittent swelling of his knee.  An entry from March 2005 said the Veteran complained of pain, swelling and locking in his right knee.  The examination showed 2+ MCL laxity at 30 degrees flexion, 1+ MCL laxity at full extension, lateral collateral ligament without laxity, 1-2+ ACL laxity on anterior drawer and posterior collateral ligament without laxity.  The assessment was joint laxity, status post two previous ligamentous surgeries. The Veteran also had a magnetic resonance imaging (MRI) of his right knee in May 2005.  The report was said to show evidence of a partial tear of the ACL.  Degeneration of the anterior horn of the medial meniscus and degenerative changes of the right knee, especially in the medial compartment, with focal areas of cartilage loss.  Additional treatment entries in 2005 show the Veteran was referred for physical therapy in an effort to strengthen his right hamstring.  This was to help reduce his instability.  

Unfortunately, the Veteran's overall condition was mostly unchanged.  He continued to experience instability in his right knee, even while wearing his brace.  An entry from August 2005 noted that the Veteran was a good candidate for arthroscopy and reconstruction of the ACL.  

The Veteran and his wife testified at a hearing before a DRO in November 2005.  The Veteran said he had had a MRI in May 2005 that showed problems with his ligaments.  He said he had been evaluated and sent to physical therapy but it did not help.  He said he was supposed to have surgery on the right knee but could not be scheduled prior to May 2006.  He said that he took Motrin for his pain.  He related that his knee would lock up and he would have to work his knee cap to get it to release.  He testified that he wore a hard knee brace but his knee would still give out on him at times.  He said he had a job that required him to be on the go for 8 hours but he sometimes had increased pain in his right knee after only a couple of hours.  The Veteran's wife testified about how he would come home in pain and she would draw a hot bath for him to try and relieve his pain.  

The Veteran provided notice of surgery on his right knee in May 2006.  VA records reflect that the Veteran had outpatient surgery on May 9, 2006.  The operative report from that date shows he had right knee plica excision, right knee arthroscopy with synovectomy of the medial compartment and partial medial meniscectomy.  

The Veteran also submitted a claim for service connection for a shortened right leg in May 2006.  

VA records show the Veteran was seen for a postoperative visit on May 23, 2006.  He reported considerable pain relief.  Even with this improvement, the entry noted there was a guarded prognosis for the Veteran due to an articular lesion noted during surgery.  Additional surgery was noted as a possibility in the future.  An entry from June 20, 2006, noted continued pain relief but the Veteran still complained of instability.  

The Board notes that the Veteran had submitted, or authorized the RO to obtain, private treatment records from several sources.  The records were from Backus Hospital, Jewett City Medical Center, and the Veteran's chiropractor, W. M. Geruso, D.C.  The records pertained to treatment and evaluation of medical conditions unrelated to the Veteran's right knee disabilities.  The records were developed in support of additional issues either on appeal or under development at that time.

The Veteran was afforded a VA orthopedic examination in June 2006.  The examiner reviewed the VA treatment records and private treatment records.  He noted the Veteran's history of in-service injury and treatment since that time.  The Veteran reported using a Don Joy brace intermittently on the right knee.  The examiner noted the Veteran's recent surgery and the need for possible future surgery if pain remained the major issue as opposed to instability.  

During the examination, the Veteran reported he had no accumulated sick leave at his job and was having financial difficulty as a result of the surgery and related matters.  He complained of pain and a shortened right lower extremity, as well as knee pain, weakness and instability, stiffness and swelling.  Locking rarely occurred.  The Veteran reported having a lack of endurance with prolonged weight bearing, standing or ascending stairs.  Pain during flare-ups was an 8 or 9 out of 10.  Since the surgery, the Veteran had full range of motion and ambulation without pain.  He did report residual patellofemoral instability on descending stairs.  He denied subluxation or dislocation.  As a handyman, he noted he was on his feet all the time.  He reported instability and stiffness with lack of endurance.  

On examination, the examiner reported that the right leg was 1/4 inch shorter than the left.  The right knee scar was a well-healed, medial curvilinear scar medial parapatellar.  It was tender but without erythema or edema.  The examiner said a full range of motion was painless.  There was pain and guarding to varus and valgus stress.  Range of motion was again noted, this time as 0 to 120 degrees with pain on ends of motion.  The Veteran was unable to perform the pivot shift.  Lachman's drawer and McMurray tests were negative.  There was pain and discomfort as well as fatigue after repeated testing, but range of motion was unchanged.  The examiner noted that the Veteran would need aggressive physical therapy following this surgery and that he had moderate to severe functional impairment currently.  

The Veteran was granted a temporary total disability rating by way of a rating decision dated in August 2006.  The total rating was effective from May 9, 2006, to June 30, 2006.  The Veteran's prior 20 percent rating for service-connected torn medial meniscus was effective from July 1, 2006.

The Veteran was also granted service connection for his shortened right leg.  As the discrepancy was measured as 1/4 of an inch, it was noncompensable and included with the overall disability rating for the Veteran's status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (10 percent rating for discrepancy of 1-1/4 to 2 inches).  

The Veteran was afforded a VA examination that involved a number of issues in November 2006.  The examiner said he had reviewed the electronic medical records of the Veteran as the claims folder was not available.  He noted the Veteran's history.  The Veteran was said to be employed full time in a building maintenance position.  The examiner noted the surgeries in service and the Veteran's post-service treatment at VA.  He referenced the entries from 2005 where attempts were made to address the Veteran's instability.  The examiner also noted the surgery from May 2006.  Postoperative treatment was said to consist of continued wearing a knee brace and physical therapy.

The Veteran reported having constant 4/10 intensity right knee burning and a sharp pain that increased with any activity.  He said it would be a 10/10 at the end of a day of activity.  The examiner said the Veteran did not report weakness of flexion and extension but did relate joint stiffness, swelling, heat and redness, instability and giving way, locking, fatigability, and lack of endurance.  There was no history of dislocation but the Veteran described significant instability despite the use of his brace.  The Veteran said that his job required heavy work.  He avoided climbing ladders, squatting and kneeling as a result of his right knee condition.  

In regard to the right knee, the examiner said the Veteran wore a hinged knee brace that he removed for the examination.  His legs were straight without varus or valgus deformity.  The right patella was mildly tender to palpation along the medial border and was not ballotable, and was without crepitance and clicking with range of motion.  The examiner stated that there was no weakness, fatigue, or incoordination with repetitive extension and flexion of the right knee on examination.  

The examination showed a range of motion of the right knee from 0 to 120 degrees.  The ACL/MCL were said to be stable.  The examiner said that the right knee joint medial and lateral collateral ligaments were stable.  The ACL and PCL were also said to be stable.  The right knee joint medial and lateral menisci were stable with negative McMurray's test.  The Veteran was noted to be apprehensive during the entire right knee joint examination.  The examiner reviewed the results of the MRI of May 2005.  He said x-rays showed degenerative changes with loss of cartilage.

The examiner said that his examination of the right knee joint was normal but that the Veteran was apprehensive with range of motion and function of the joint.  He also said the Veteran required a hinged joint brace for stability.  The examiner felt that the Veteran had a guarded prognosis and that a fourth surgical procedure may be required in the future.  He said the Veteran's condition resulted in a constant 4/10 intensity that increased with activities.  He also said the Veteran's disability resulted in gait impairment that limited his ability to walk and restricted his ability to safely climb ladders, squat and kneel.  

The Veteran and his wife testified at a video conference hearing in August 2007.  The Veteran began by saying he had recently learned he would have a TKA in October 2007.  He said that he had to take four aspirin in the morning to get through his work day.  His leg would be swollen at the end of the day and he would have to rest it and use ice to relieve the swelling.  He said he did work an 8 hour day but he was in distress during most of the day.  He still wore his knee brace but it did not help a lot and was one reason he was to have the surgery.  He related that his back, hip and knee all affected him at work.  The Veteran's wife testified that she helped the Veteran with his right knee when he would get home from work.  She would give him ice packs to help relieve the swelling.  

The Veteran submitted additional evidence in support of his claim that was received at the Board in August 2007.  The evidence related to a number of issues then on appeal to the Board.  One item was a statement from A.M. who worked for the Veteran's employer.  It was noted that the Veteran worked 40 hours per week and that his job could vary from day to day.  He was sometimes required to move furniture and other times had to take and deliver orders or take cars for servicing.  The Veteran had missed a significant amount of time due to his medical appointments but he was able to make up the time.  There was no current problem with the time missed but this could be a problem in the future.  There were several additional statements from co-workers where they related their observations of the Veteran being a good worker but coming to work in pain most days.  

The other evidence consisted of duplicate VA medical records, to include prior examination reports.  The Veteran also submitted copies of statements of the case issued to him in regard to issues on appeal as well as older rating decisions.

The Board denied increased ratings for the Veteran's DJD of the right knee and his right knee instability by way of a decision dated in December 2007.  The Board remanded the issues of entitlement to service connection for hypertension and a low back disorder.

As noted in the Introduction, the AMC granted service for hypertension and DJD of the lumbar spine in March 2008.  A review of that rating decision shows that the Veteran was previously awarded benefits in conjunction with a right TKA in October 2007.  The Veteran received a temporary 100 percent rating under 38 C.F.R. § 4.30 from October 30, 2007, to November 30, 2007.  He then received a 100 percent rating, as required by regulation (Diagnostic Code 5055) for the period from December 1, 2007, to November 30, 2008.  He then had a 30 percent rating from December 1, 2008.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In a May 2008 Order, the Court granted the parties' Joint Motion for Partial Remand of the Board's December 2007 decision.  Pursuant to the actions requested in the April 2008 Joint Motion, the Court vacated the Board's decision and remanded the matters of entitlement to a rating in excess of 10 percent for DJD of the right knee and entitlement to a rating in excess of 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee and shortening of the right lower extremity to the Board for readjudication.

The Joint Motion contended that the Board decision had determined that the Veteran's right knee instability disability was properly rated under Diagnostic Code 5259 (pertaining to disabilities involving symptomatic removal of semilunar cartilage) but had not addressed whether a separate 10 percent rating was in order under that diagnostic code.  The Joint Motion further noted that the Board had determined that an increased rating was not in order for range of motion disability but had not addressed the applicable diagnostic codes in making this determination.  

The Board wrote to the Veteran to inform him his case was returned to the Court and that he had 90 days to submit additional evidence and/or argument in support of his claim in June 2008.  

The Veteran responded with a submission of evidence in August 2008.  He included an August 2008 statement from Dr. Geruso who related the Veteran had primary complaints of left hip pain and sciatic discomfort that extended to the left foot.  He also said the Veteran was frustrated over a lack of progress with his right knee.  He said the Veteran reported having difficulty in achieving normal flexion and extension of the knee.  The Veteran also related that he felt he had ongoing problems with his prosthesis since the surgery in October 2007.  Dr. Geruso noted that, on examination, the Veteran could not fully extend his right knee while lying down.  

The Veteran also submitted copies of VA treatment records for the period from September 2007 to April 2008.  The entries show evaluations for the Veteran leading up to his surgery.  A June 2007 MRI was reviewed in October 2007.  The report said the patellar tendon and quadriceps tendons were intact as well as the PCL.  The ACL was said to be markedly effaced with some intact fibers.  There was also thinning of the patellar cartilage.  There was also a stable tear of the anterior horn of the medial meniscus.  

The records included a discharge summary associated with the Veteran's hospitalization and TKA in October/November 2007.  A December 2007 postoperative note said that the Veteran was doing well with no complaints.  In January 2008 the Veteran again reported no complaints and the entry stated that the Veteran was pleased with the outcome of the surgery.  However, the Veteran was seen in March 2008 with complaints of pain and swelling in his right knee.  He had been doing well until he returned to work in January 2008.  Since that time he said he had felt a pulling sensation.  X-rays of the right knee were said to show the implant as intact and no acute disease.  There was minimal edema on examination.  The Veteran was said to have active and passive range of motion of 5 to 95 degrees.  The Veteran was seen a week later and had fluid drained from his knee.  He was seen again in April 2008.  He still complained of pain and swelling on the lateral side of the knee while at work.  X-rays were said to show the knee components in good alignment and no loosening.  The assessment was six months status post right TKA with lateral sided knee pain that appeared to be soft tissue related.  

The Board remanded the case for additional development in September 2008.  VA records for the period from December 2006 to July 2008 were associated with the claims folder.  The Veteran was seen for complaints of right knee pain and instability on several occasions prior to his surgery in October 2007.  

Records from Eastern Connecticut Rehabilitation Center (ECRC) were obtained in October 2009.  The records covered a period from May 2008 to October 2008.  The Veteran was seen for physical therapy subsequent to his TKA.  In May 2008 it was noted that x-rays from April 2008 showed "everything looked good."  The Veteran's job was noted to require standing, pushing/pulling and side to side movement with heavy equipment and lifting and carrying heavy equipment.  He was said to work 20-30 hours per week.  He complained of constant right lateral knee pain that increased as the day progressed.  There was occasional paresthesia from the knee down.  The Veteran said he never got full extension or flexion greater than 90 degrees since his surgery.  He said his symptoms increased with walking down stairs.  The Veteran had an active range of motion of 20 to 85 degrees in a supine position and 20 to 80 degrees in a prone position.  The impression was that the Veteran's symptoms appeared to be due to hamstring tendon strain at least in part due to a lack of range of motion and strength in the right leg following the TKA.  

The records show the Veteran receiving ongoing therapy from May through July 2008.  An August 2008 assessment noted the Veteran as having -10 degrees of extension and flexion of 90 degrees in a supine position and 85 degrees in a prone position.  He reported having intermittent inside and outside right knee pain that increased during the day.  He noted a muscle spasm in his calf with work duties.  He also reported having greatly increased right knee pain after moving furniture and stripping and waxing floors on the prior weekend.  

Additional records from Dr. Geruso were obtained for the period from May 2008 to October 2008.  The records reflected treatment for complaints of hip and back pain.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran walked with a slight limp from the waiting room.  The Veteran was able to transfer from the chair to the examining table without difficulty.  He was also able to remove his trousers and shoes without difficulty.  The examiner said that the Veteran had multiple scars on the right knee.  There were no palpable fluids or tenderness.  The examiner remarked that it should be noted that the Veteran had his knee and leg in a rather spastic situation as a voluntary tension in evaluating the leg.  He said the Veteran's knee could be fully straightened out four times with no pain, weakness, fatigue or lack of endurance.  He said that, when lying down, the Veteran was able to fully extend the knee without any pain or problem.

The examiner said the medial collateral ligament evaluation was tight.  There was good strength resistant flexion and extension.  He said the Veteran complained of discomfort on overlying the knee where one would expect to see the quadriceps tendon.  The examiner said the muscles of the quad showed some spasm.  The examiner said the reason for the spasm was unknown to him.  The examiner said the Veteran had a range of motion of 0 to 90 degrees that was repeated four times.  He said it appeared that there was a direct spasm in the quadriceps muscle that limited any further flexion.  He said that adding pressure only showed further resistance at the quadriceps muscle level.

The examiner said he had reviewed the Veteran's extensive claims folder.  He noted that the Veteran had multiple complaints involving the right knee following his surgery.  The examiner said the Veteran did not use assistive devices and was able to work as a floor cleaner with a somewhat modified job description.  He said the Veteran was able to perform the activities of daily living (ADLs).  He said the Veteran's range of motion was limited and that the Veteran had difficulty in going up and down stairs.  He also said there was pain in the knee joint but it was difficult to elicit at the time of the examination.  The examiner stated that repetitive use did not increase pain unless it was stretching the quadriceps muscle.  He said there was no history of flare ups.  The examiner said the Veteran's knee appeared stable at this point and he was functionally impaired only as much as the pain.  The diagnoses were status post total right knee replacement and spasm of the quadriceps muscles of unknown etiology.

The AMC re-adjudicated the Veteran's claim in April 2010.  An increase in the ratings assigned was denied and the Veteran was issued a supplemental statement of the case (SSOC).

The Board remanded the case for additional development in June 2010.  In particular, the Board noted that its prior remand of September 2008 had directed that the AMC/RO associate any outstanding rating decisions or determinations executed after the December 2006 statement of the case concerning the Veteran's right knee disability ratings with the claims folder.  It was noted that the Veteran had received a rating in November 2007 that provided the initial postoperative ratings for the right knee.  The Veteran had also had a rating decision issued in December 2008 that continued his 30 percent rating for his TKA following the one-year period of a 100 percent rating.  Neither rating decision had been added to the claims folder.

In addition, the December 2008 rating decision cited to a VA examination report from December 2008 in concluding that a rating in excess of 30 percent was not in order.  The examination report was also not of record.

On remand, the AMC/RO was to ensure the two rating decisions, along with any other adjudications of the Veteran's claim and the December 2008 examination report were associated with the claims folder.  

Finally, the Board noted that examination of November 2009 was not in complete compliance with the instructions of the remand of September 2008.  Accordingly, a new examination was required.

On remand, the AMC associated the rating decisions of November 2007 and December 2008 with the claims folder.  As referenced above, the November 2007 rating decision provided the initial postoperative rating for the Veteran's right TKA.  This provided the Veteran with a temporary 100 percent rating from October 30, 2007, to November 30, 2007, and then a 100 percent rating for a year and a 30 percent rating from December 1, 2008.  The December 2008 rating decision continued the 30 percent rating for the right TKA.  

Also obtained was a copy of the VA examination report of December 2008.  The examiner noted that the claims folder was not available for review and no additional medical records were reviewed.  The Veteran reported his surgery in October 2007 and his return to work on February 1, 2008.  The Veteran also reported continued physical therapy and a limit on his work hours for several months after his surgery.  The Veteran currently complained of aching/throbbing that he said was 2/10 that would get worse at the day progressed and with weight bearing activity.  The pain would increase to 8/10 and was described as sharp/burning.  It could last for several hours.  The Veteran said he could not kneel and his knee would get stiff from sitting.  He took aspirin for relief and sometimes would use elevation, ice and rest.  The Veteran also related that he sometimes experienced locking of the right knee and this might happen 10-12 times a month.  

The Veteran said he thought he had fatigue and a lack of endurance of the right knee.  He did not wear a brace and did not use a cane or crutches.  The Veteran said he had a new job where he rode a machine to clean floors and was working 40 hours a week.  The Veteran was said to have flexion from 10 to 90 degrees with pain from 70 to 90 degrees.  The examiner said the Veteran had full extension to 0 degrees.  The examiner related the findings of several tests for stability with the results said to be normal or no evidence of instability.  The examiner also said the right knee was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use times three.  She also said there was estimated loss of range of motion on flare up.  The examiner reviewed the results of an x-ray of the right knee from July 2008 that showed the presence of the TKA hardware.  

The examiner provided a diagnosis of status post right total knee replacement (TKR) with moderate functional impairment as a result of decreased range of motion and subjective complaints.  She said the Veteran also had evidence of some muscle wasting in the right leg that she attributed to surgery.  She said the Veteran reported three weeks lost from work but she was unable to confirm this.  She noted the Veteran was now back to 40 hours per week at work.  

VA treatment records, for the period from May 2008 to June 2010, were obtained.  They show that the Veteran continued to be seen on a routine basis for his right knee.  He had complaints of right knee pain and swelling that would be worse at the end of a work day.  This carried through the remainder of 2008 and into 2009.  In April 2009 the Veteran was given a steroid injection in the right knee.  A range of motion measurement reflected extension to 10 degrees and flexion to 90 degrees.  In July 2009 the Veteran reported he had had good relief from the prior injection but still had pain and swelling after a day of work.  His range of motion was listed as the same.  The Veteran was evaluated for his shortening of the right leg in August 2009.  A rehab medicine note said there was a 3/8-inch shortening on the right and the Veteran was to be fitted with a lift.  An orthopedic clinic entry from August 2009 noted the Veteran had a passive range of motion of 0 to 90 degrees.  

The Veteran was afforded a VA examination in September 2011.  The examiner identified himself as a board certified orthopedist in response to requirements from the 2010 remand.  He said he had reviewed the claims folder and all available electronic records for the Veteran.  He listed the medical diagnosis for the condition examined as right knee joint replacement.  The examiner reviewed the Veteran's history of injuries and surgeries in service.  He also noted the Veteran's problems with his right knee over the years since service to include the arthroscopic surgery in 2006 and TKA in 2007.  The Veteran reported flare-ups in the way of swelling.  He said this would happen when he did not wear his knee brace at work and that this happened every day.  The examiner said the Veteran had flexion to 75 degrees with evidence of painful motion at 60 degrees.  The Veteran had extension to 10 degrees.  

The examiner said the Veteran could perform multiple ranges of motion tests and there was no change in the range of motion after three repeat tests.  The examiner said there was evidence of functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The examiner also said the Veteran had tenderness or pain to palpation for the joint line or soft tissues of the knee.  The Veteran was listed as having muscle strength of 4/5 for flexion and extension with 5/5 listed as normal.  The several joint stability tests conducted were all said to be normal.  There was no recurrent patellar subluxation or dislocation.  

The examiner also noted that the Veteran had had a surgical procedure for a meniscal condition.  This was for a meniscal tear and the Veteran had a meniscectomy at the time of his right TKA.  The examiner stated that the Veteran did not have any residual signs and/or symptoms from the meniscectomy.  In regard to the right TKA the examiner said the Veteran had chronic residuals that consisted of severe painful motion or weakness.  The Veteran did not require the use of an assistive device for locomotion.  He did use a knee brace on a constant basis.  The Veteran related that he would lean on walls and equipment to get around at work.  The examiner also stated that the Veteran's right knee disability was not such that that no effective function remained other than would be equally well served by an amputation with prosthesis.  

In regard to imaging studies after the TKA the examiner cited to x-rays from September 2010 that showed no radiographic evidence of hardware failure or complication.  A computed tomography (CT) scan from September 2010 was said to show no evidence for dislocation or significant subluxation.  There was no aggressive bone destruction.  A small joint effusion was incidentally seen.  The quadriceps tendon and patellar tendon appeared to be intact.  A bone length study was also noted to show no significant difference in length.  

The examiner noted that the Veteran's disability did have an impact on his ability to work.  He said the Veteran was required to change jobs and this resulted in a lower hourly wage.  Finally, the remand of June 2010 had asked that the examiner comment on whether it was possible to distinguish symptoms and effects of the Veteran's right knee disabilities from those attributable to any other diagnosed disability.  In particular, the finding of spasm of the quadriceps muscle.  The examiner commented that the spasm of the quadriceps muscle did not cause the Veteran's right knee disability.  

VA treatment records for 2009 - 2011 were associated with the claims folder and available in Virtual VA.  The records show continued treatment for complaints of right knee pain and swelling.  Although the Veteran had subjective complaints the physical examinations did not show evidence of instability or any problems related to the Veteran's implant.  He was frustrated with his range of motion and pain.  In September 2010 he reported that he would lean on walls and railings at work to help him get around.  In another entry from September 23, 2010, he said that he had to give up his labor intensive job for one of minimum wage.  The Veteran's range of motion at the time was listed as -10 degrees of extension to 75 degrees of flexion with no change after three tests.  

The AMC re-adjudicated the Veteran's claim in December 2011.  The AMC denied any rating increase and returned the case to the Board.

In January 2012, the Board notified the Veteran that the Veterans Law Judge that had held his hearing in August 2007 was no longer at the Board.  The Veteran was given an opportunity to have another hearing if he so desired.  He responded that he wanted a video conference hearing in his case.  The Board remanded the case for the Veteran's hearing to be scheduled and for him and his representative to review the claims folder prior to the hearing in March 2012.

The Veteran and his wife testified at a video conference hearing in May 2012.  The Veteran related that he was having a number of medical problems that he felt were all interrelated.  In particular he said he experienced bilateral hip problems that he attributed to his need to have a lift in his shoes.  He also related that he required medication for depression.  He also said that the only reason he was working was to have insurance for medical care for his wife.  He went on to note his wife's several diagnoses and that she would not be able to function if she was not on her medications and that his insurance from work allowed him to provide those medications.  The Veteran's representative said the Veteran had tried to apply for Social Security Administration (SSA) disability benefits but was told that he was not yet "bad enough" to go out on disability.  

The Veteran said he had been working at a job that paid him $15-16 per hour but had to take a job that paid $10 per hour.  He said this was from all of his secondary conditions.  He said he had been working 30 hours a week but now was back to 40 hours but his pay was down.  He said his functioning was worse because of all of his issues.  He said he had gone to work two weeks ago but passed out and wound up in the emergency room.  He said he did not sleep more than two hours at a time due to his pain.  The pain could be related to his knees or his back.  

The Veteran testified that he continued to see his chiropractor for pain in his back and hips.  He attributed it to his altered gait from his knee disabilities.  He said he would see the chiropractor twice a month and sometimes more.  The Veteran said he got two days off per week.  He said he would be laid up the first day and would spend the second day getting ready to go back to work.  He said his back did not have any chance to recover by his working 40 hours per week.  

The Veteran was asked about what his symptoms were by way of range of motion and instability prior to his TKA in October 2007.  The Veteran said he had flexion of 90 to 120 degrees but it was "bone on bone."  He said this meant it was painful even with a cortisone shot.  The Veteran also said that he had instability.  He said that his knee could grab and it would swell.  He said he still wore his knee brace even after his surgery.  He said he had fallen as a result.  He noted they had tried arthroscopic surgery but it did not help.  

The Veteran was asked to describe his symptoms after December 1, 2008.  He said his knee had gotten worse.  He said he had flexion to close to 90 degrees after his rehab but it was now down to 75 degrees.  He said that, even with wearing his brace, his knee would still swell up.  He said he still had instability.  He would get a sharp pain in the knee if he moved a certain way.  He said he was told that the ligament and tendon on the back side of the knee cannot be strengthened and they would pull, swell and cause him pain.  

The Veteran submitted additional evidence after his hearing that was received at the Board in May 2012.  The evidence included an April 2012 letter from Dr. Geruso who detailed the Veteran's problems with his hips and back.  He related the problems were due to the Veteran's knee disabilities, particularly the Veteran's inability to fully extend his right knee.  The Veteran also submitted records from Backus Hospital that related to treatment provided to him for an episode of syncope in March 2012.  The records do not reflect that the Veteran's right knee disability was associated with his passing out.  Finally, the Veteran submitted additional chiropractic treatment records for the period from August 2008 to March 2012.  No treatment was provided for the right knee.  Several entries provided an assessment of sacral imbalance due to the Veteran's inability to straighten his right knee.  

The Board remanded the case for additional development in June 2012.  In particular, the Board was seeking any records that may be available from the SSA.

The AMC received confirmation from the SSA that there were no records for the Veteran in July 2012.  The Veteran also wrote to say that he had never filed a claim with SSA in July 2012.  He said he had discussed filing a claim but was told he would be denied so he did not submit a claim for SSA disability benefits.

Additional VA treatment records were associated with Virtual VA for the period to 2011 to 2012.  The Veteran was seen in July 2012 with findings of pain and swelling in his right knee.  The Veteran was noted to be taking Tramadol for his pain.  An orthopedic clinic entry from August 17, 2002, noted the Veteran was 5 years postoperative TKA.  The Veteran complained that his right knee was not better than before his surgery.  The Veteran was reported to have said he had a full range of motion prior to his surgery and had reduced motion now.  The assessment said it was felt that the pain and limited motion were likely related to the Veteran's prior injuries and that this was discussed with him.  The entry further noted that additional surgical intervention would not likely improve the Veteran's situation.

The AMC issued a rating decision that increased the Veteran's disability rating for his status post right TKA to 60 percent in January 2013.  The rating was effective from December 1, 2008.  The AMC reviewed VA treatment records from December 2000 to December 2012 as well as VA examination reports from November 2006, September 2009 and September 2011 in making the decision.

The Veteran was issued a SSOC in January 2013.  His case was returned to the Board.  The Veteran responded to the SSOC that same month.  He noted the various medications he was taking, most unrelated to the issue on appeal.  He noted that the SSOC did not address his right knee TKA; only his DJD of the right knee and instability of the right knee disabilities.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because of the of the Veteran's right TKA on October 30, 2007, and because his claim for increased ratings for separate right knee disabilities was pending before the TKA, the adjudication of his claim requires consideration of the status of his right knee disabilities before and after that date.  This is because a 100 percent rating has already been assigned for a period after the surgery.  The right knee is then evaluated based on the residual level of disability after the end of the 100 percent rating period.

A.  Prior to October 30, 2007

1.  Status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity (exclusive of the period from May 9, 2006 to July 1, 2006, when a temporary total rating was assigned)

The Veteran was granted service connection for this disability in February 1987.  He was awarded a 20 percent disability under Diagnostic Code 5257 for moderate instability that was effective as of June 28, 1986.  This evaluation has been in effect for over 20 years.  It cannot be reduced for any time after June 28, 2006, absent a showing that the evaluation was based on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2012); Murray v. Shinseki, 24 Vet. App. 420, (2011).  There is no evidence of fraud in this case.

As noted, the Veteran's disability is, and has been, rated under Diagnostic Code 5257.  The criteria under Diagnostic Code 5257 provide for a 10 percent rating when subluxation or lateral instability is slight.  A 20 percent rating is applicable where there is moderate subluxation or lateral instability.  A 30 percent rating is for consideration where there is evidence of severe subluxation or lateral instability.  38 C.F.R. § 4.71a (2012).  The Veteran's disability has been rated at the 20 percent level since he was granted service connection in 1987.

The Veteran submitted his current claim for an increased rating in December 2003.  A review of VA treatment records for the year prior to that time and to October 2007 show that the Veteran began to seek treatment in early 2004 for complaints of pain and instability in his right knee.  He also complained of occasional locking and intermittent swelling of his right knee.  

The June 2004 VA examiner reported that the stability tests of the Veteran's ligaments were normal with the exception of the MCL.  However, the Veteran's right knee was noted to buckle on repetitive deep knee bends.  The Veteran had continued outpatient visits throughout 2004 and 2005.  He was noted to have laxity of the MCL and ACL in March 2005.  A May 2005 MRI showed evidence of a partial tear of the ACL as well as his medial meniscus.  The Veteran was referred for physical therapy in an effort to make his knee more stable but the therapy was not successful.  The Veteran's condition was such that surgery was planned but could not be scheduled prior to May 2006.  

The Veteran was afforded a VA examination in June 2006.  The Veteran had a good range of motion at the time.  However, he still wore his knee brace and complained of pain, weakness and instability.  The examiner said the Veteran would need aggressive physical therapy after the latest surgery (May 2006) and that he had moderate to severe functional impairment.  In November 2006 the Veteran was examined again.  The examiner referenced the treatment entries in regard to the Veteran's instability and the resulting surgery in May 2006.  The Veteran wore his knee brace to the examination.  The examiner said the various ligaments were stable on examination but the Veteran displayed apprehension during the entire examination.  He also said the Veteran required a hinged joint brace for stability.  He further stated the Veteran's prognosis was guarded and that a future surgery may be required.  As shown by the evidence of record, a TKA was required.

The Board finds that the Veteran's longstanding disability worsened during the pendency of his claim.  This finding is based on the Veteran's lay statements as well as the multiple treatment records and several examination reports.  The worsened symptoms, consisting of nearly continuous complaints of pain and instability, were identified near the outset of the claim.  The Veteran was treated on numerous occasions for his pain and instability.  Although the several examination reports in 2004 and 2006 said the Veteran's ligaments were essentially stable on examinations, there are outpatient entries, especially in 2005 that found laxity in the MCL and ACL.  The instability was such that surgery was done to address the problem in May 2006.  Although the surgery was done in May 2006, the need for the surgery was determined in 2005.  The delay was due to scheduling otherwise the surgery would have taken place at an earlier time.  

On the whole, the Board finds that the Veteran's continued symptoms, for the period from December 2003 to October 2007, approximate a severe disability rather than the previous rating for a moderate knee disability involving instability.  Thus, the evidence of record, to include the objective medical evidence as well as the Veteran's multiple statements and testimony, support a 30 percent rating from the date of claim of December 16, 2003, to October 30, 2007, except for the period of the temporary 100 percent rating from May 9, 2006, to June 30, 2006.  

In reaching this decision the Board notes that because the Veteran's disability is rated under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), and the analysis required under DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), are not for application when rating this disability.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic Code 5257 is not predicated on loss of range of motion; 38 C.F.R. §§ 4.40, and 4.45 with respect to pain do not apply).

2.  DJD of the right knee

The Veteran was granted service connection for DJD of the right knee in July 2005.  He was awarded a 10 percent rating effective from the date of claim, December 16, 2003.  The Veteran's disability was rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In order to determine if an increased rating is in order, the Board must review the potentially applicable diagnostic codes.  

Disabilities involving limitation of motion of the knee joint are evaluated under Diagnostic Code 5260, for limitation of flexion, and Diagnostic Code 5261, for limitation of extension.  See VAOPGCPREC 9-2004 (providing for separate disability ratings for limitation of extension and limitation of flexion if warranted).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012)).

For the period from December 2003 to October 2007, there is no evidence of the Veteran having a limitation of flexion or extension to a compensable degree.  This is supported by the results of the VA examinations in 2004 and 2006 as well as multiple entries in the VA treatment records.  The Veteran's flexion was identified as 120 degrees on the several examination reports and his extension listed as to 0 degrees.  Thus, there is no basis for an increased rating under either Diagnostic Code 5260 or 5261.

The Board has considered the issue of an increased rating under several other diagnostic codes used to evaluate disabilities of the knee.  Diagnostic Code 5256 pertains to disabilities involving ankylosis of the knee.  Diagnostic Code 5258 provides a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5262 is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a.

There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration of a disability rating under either Diagnostic Codes 5256 or 5262.  Further, the Veteran is already rated for a meniscal tear under his primary disability of the knee.  A thorough review of the evidence does not reflect objective findings of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Veteran provided several instances of subjective statements of locking but this was not found on the several examinations or at the time of the many outpatient entries.  Moreover, the Veteran has pain and swelling associated with his service-connected ligament disability.  Thus, an increased rating, or separate rating under Diagnostic Code 5258 is not in order.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  See DeLuca, supra.  However, pain alone does not constitute a functional loss under VA regulations and does not represent limited motion.  See Mitchell v. Shinseki, 25, Vet. App. 32, 38-39 (2011).  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

In this case, the Veteran's DJD of the right knee has received the minimal compensable rating for the right joint.  A rating based on painful motion and arthritis.  The VA examination results have not shown additional functional loss, to include a decrease in range of motion, due to repetitive testing or during a flare-up.

In summary, the evidence shows that the right knee DJD disability is not manifested by a compensable limitation of flexion or extension, even when considering functional limitation due to the DeLuca factors.  Rather, the evidence shows arthritis causing painful, limited motion, which is consistent with the presently assigned 10 percent rating under Diagnostic Code 5003.  

3.  Separate Rating under Diagnostic 5259

As noted, the Joint Motion included a statement that the December 2007 Board decision had determined that the Veteran's right knee disability was properly rated under Diagnostic Code 5259 but that the Board failed to address whether a separate disability rating was in order for this disability.  A clear reading of the entire increased rating analysis does not support this conclusion.

The Board included the rating criteria for the disabilities considered in a table format and the criteria for Diagnostic Code 5259 were not included.  The Board decision clearly was discussing Diagnostic Code 5257 in evaluating the Veteran's instability disability and the use of Diagnostic Code 5259 appears to have been a typographical error rather than a statement as to the proper diagnostic code on the page of the decision referenced in the Joint Motion.  

Support for this conclusion, aside from the reading the discussion in the decision, is that the Veteran was already rated at the 20 percent level of his disability under diagnostic Code 5257.  Diagnostic Code 5259 provides a maximum disability rating of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  There would be no benefit to the Veteran to determine the latter diagnostic code was the proper code to rate his disability just by the disability ratings permitted under the rating schedule.  Further, as has been established the 20 percent rating under Diagnostic Code 5257 was protected at that point.

The Board finds, however, that a separate rating under Diagnostic Doe 5259 is not appropriate in this case.  The Veteran is in receipt of a 10 percent rating for right knee DJD that would be rated as noncompensable were it rated solely on range of motion and not for the pain arising from the arthritis, as directed by such authority.  Lichtenfels.  In other words, the symptoms of the removal would equate to painful motion with instability.  He is already receiving compensation for those symptoms.  Assigning an additional rating of 10 percent for right knee pain under Diagnostic Code 5259 would result in duplicate compensation for the same manifestations.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.14 (2012).  

B.  Rating for TKA after October 30, 2007

Subsequent to his right TKA on October 30, 2007, the Veteran's right knee disability has been evaluated under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  Diagnostic Code 5055 deals with the prosthetic replacement of a knee joint.  Under Diagnostic Code 5055, for one year following implantation of the prosthesis, a 100 percent rating is assigned.  Thereafter the disability will be evaluated based on the residuals.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension of the leg), or 5262 (impairment of the tibia and fibula).  A minimum rating is assigned whenever there is a prosthetic replacement of the knee joint.  

In this case the Veteran was assigned 100 percent for convalescence following his total knee replacement for the period from October 30, 2007, to November 30, 2007.  See 38 C.F.R. § 4.30.  He then was given a 100 percent rating under Diagnostic Code 5055 for the one year period from December 1, 2007, to November 30, 2008.  Finally, he was originally given a 30 percent rating from December 1, 2008.  This was increased to 60 percent from that date by way of the rating decision in January 2013.  The 60 percent rating is the highest schedular award possible for any residuals of the total knee replacement.  As the Veteran is already in receipt of the maximum benefit allowed under Diagnostic Code 5055 an increased evaluation under that diagnostic code is not for application.

The Board notes that since the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether an increased in the disability evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In addition, the Veteran's right TKA is located in the lower 1/3rd of the Veteran's thigh.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165.  This 40 percent rating may be further combined for disabilities above the knee but not to exceed the above the knee amputation elective level.  See 38 C.F.R. § 4.68.  As the disabilities of the right knee rated in this appeal involve the lower 1/3rd of the Veteran's thigh, the rating may not exceed 60 percent for the knee.  See 38 C.F.R. § 4.71a, DC 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant to the amputation rule, the assignment of a 60 percent evaluation for residuals of right TKA is the maximum schedular rating available for that disability.

Extraschedular Consideration
The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity, DJD of the right knee and subsequent TKA of the right knee.  His right knee disability ratings are recognition of the impairment of his right knee disabilities, both before and after October 30, 2007.  The Veteran's subjective and objective symptoms of pain, instability, and weakness are contemplated in the rating criteria and are allowed for in his separate 30 percent and 10 percent ratings for his knee disabilities prior to his surgery.  The Veteran's right knee disabilities have received a combined 40 percent rating for the period prior to his surgery in acknowledgement of his symptoms and objective findings and how they are covered under the rating criteria.  

The Veteran's residual rating of 60 percent under Diagnostic Code 5055 acknowledges his right knee prosthesis.  The 60 percent rating is also the maximum schedular rating and recognizes that he continues to have chronic residuals related to his right TKA.  He was given a 100 percent rating for more than a year to recognize the recovery required from the surgery that included physical therapy for several months.  The Veteran worked for nearly a year of that period.  

There is nothing unusual in the Veteran's specific case of complaints of pain, limitation of motion, and instability of his right knee that renders the rating schedule inadequate to address his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting any benefit outside of the increased rating already assigned in this decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).







ORDER

The 20 percent rating assigned effective from June 28, 1986, for service-connected status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, is protected and may not be reduced.  

A disability rating of 30 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medical meniscus, right knee, with shortening of the right lower extremity, for the period from December 16, 2003, to October 30, 2007, and not including the period May 9, 2006 to July 1, 2006, is granted subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for degenerative joint disease of the right knee, for the period from December 16, 2003, to October 30, 2007, is denied.  

A disability rating in excess of 60 percent, for the period from December 1, 2008, for residuals of the Veteran's right total knee arthroplasty, is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


